Citation Nr: 9920911	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for aggravation of non-
service-connected hypertension, as secondary to service-
connected tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from February 
1958 to February 1962.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the St. Petersburg, Florida Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
appellant's claim of entitlement to service connection for 
aggravation of non-service-connected hypertension, as 
secondary to his service-connected tinnitus.

The Board notes that the RO issued a Statement of the Case 
(SOC) in October 1997, that addressed the above issue, as 
well as the issue of an increased evaluation for the 
residuals of a herniated diaphragm.  The appellant, in his 
April 1998, VA Form 9, Appeal to the Board, did not address 
the increased evaluation issue, but only discussed the 
hypertension issue.  Because there is not currently a 
substantive appeal on file, appellant has not completed the 
procedural steps necessary for an appeal of this increased 
rating issue.  Therefore, the Board has not included this 
issue for consideration in the appellant's appeal which is 
limited to the issue listed on the title page. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Service connection is in effect for tinnitus.  It was 
granted by Board decision of July 1992.  The RO subsequently 
assigned a 10 percent rating effective August 1989.

3.  The appellant has been diagnosed with, and treated for, 
hypertension since the 1970s.

4.  The appellant's service-connected tinnitus is not shown 
to make any currently manifested hypertension permanently 
worse, as opposed to an occasional exacerbation of symptoms.


CONCLUSION OF LAW

Entitlement to service connection for the aggravation of the 
appellant's non-service-connected hypertension, as secondary 
to his service-connected tinnitus, is denied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for the aggravation of his non-
service-connected hypertension, as secondary to his service-
connected tinnitus is plausible and capable of 
substantiation, and thus well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, the VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Although the claim is well-grounded, the Board finds, for the 
reasons delineated below, that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the aggravation of his hypertension, 
as secondary to his service-connected tinnitus.  In this case 
there has been no allegation or finding that the hypertension 
was caused by or was proximately due to the tinnitus.  
Rather, the contentions have all centered on the question of 
aggravation of hypertension by the tinnitus.  It is noted 
that tinnitus was service connected by Board decision of July 
1992.  The RO then assigned a 10 percent effective date as of 
August 1989.

Review of the medical evidence of record reveals the 
existence of a medical opinion that supports the appellant's 
claim.  A private physician written statement, dated in 
August 1997, states that the appellant suffers from long-
standing hypertension and that he also suffers from tinnitus.  
The physician further stated that the tinnitus was now 
aggravating the appellant's hypertension.  He does not, 
however, provide any basis for this opinion.  Moreover, there 
is no evidence offered as to how this aggravation was 
occurring, nor was it explained how the hypertension was 
being made permanently worse, if it was.

The medical evidence of records contains various private 
medical records dated between November 1978 and July 1986, as 
well as the reports from VA medical examinations dated 
between September 1989 and June 1998.  Review of the private 
medical records reveals the following blood pressure results 
(date of result in parentheses):
124/92  (11/16/78);			154/88  
(3/8/94);
140/90  (11/27/78);			110/80  
(8/30/94);
144/96  (4/14/80);			113/70  
(12/28/94);
130/94  (5/6/80);			140/80  
(2/27/95);
130/88  (3/3/82);			120/78  
(9/13/95);
130/94 & 124/94  (4/5/82);		140/80  
(11/14/95);
130/88  (3/26/84);			134/82  
(12/7/95);
140/88  (11/24/86);			142/70  
(1/9/96);
128/86  (6/2/89);			120/78  
(4/9/96); and 
120/80  (10/9/89);			120/70  
(7/8/96).

At various times, the private practitioners noted that the 
appellant's hypertension was "stable" and/or under "good 
control."  A letter to the appellant, dated in December 
1986, from a private physician who had examined the appellant 
the previous month, stated that the appellant's problem list 
included "hypertension, which is good control with 
Tenormin."  The physician went on to say that "I feel 
comfortable that you are basically in good health with 
several health problems currently under good control."

The appellant underwent blood pressure measurement in the 
course of a number of VA medical examinations.  In September 
1989, 140/90 was recorded.  In August 1994, sitting blood 
pressures of 124/76 and 140/80 were recorded, as well as a 
lying blood pressure of 120/70 and a standing blood pressure 
of 116/76.  In February 1995, a blood pressure of 145/70 was 
noted; and in December 1996, a blood pressure of 130/70 was 
recorded.  During the June 1998 VA medical examination, the 
appellant reported that he had suffered from hypertension 
since 1972, and that most of the time his blood pressure, as 
measured at home, runs 120/80, with occasional increases to 
140/92.  The examiner recorded the appellant's blood pressure 
as 160/90.

Also during the June 1998 VA medical examination, the 
appellant indicated that he had been on medication for many 
years for his hypertension.  He further stated that the only 
way he knows his blood pressure is elevated is if he measures 
it and that he ingests caffeine.  He denied any eye problems, 
heart disease, kidney problems or claudication in the legs.  
On physical examination, a regular cardiovascular rate and 
rhythm without murmur, rub, or gallop, were observed.  The 
extremities were without clubbing, cyanosis or edema.  The 
examiner stated that the appellant's hypertension was 
currently asymptomatic, that is, he was without any major 
signs or symptoms from the hypertension, and that he had no 
sequelae or organ damage at this time.  The examiner opined 
that it is reasonable to assume that anything that increases 
one's anxiety or pain, such as tinnitus, could increase the 
patient's blood pressure.  The examiner also pointed out that 
this is also true of any aggravation from outside sources, 
such as arguments, caffeine or any life stressor.  

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Id. at 448.  

In order to ascertain the level of disability due to 
hypertension, the regulations provide some guidance.  Under 
the old Diagnostic Code 7101 (in effect prior to January 12, 
1998), hypertensive vascular disease manifested by diastolic 
pressure readings predominantly 100 or greater warranted a 10 
percent disability rating and diastolic pressure readings 
predominantly 110 or more with definite symptoms of the 
disease warranted a 20 percent disability rating.  When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Under the criteria in effect prior to January 12, 1998, a 30 
percent evaluation could be assigned under Diagnostic Code 
7007, hypertensive heart disease, when there was definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  A 60 percent 
evaluation could be assigned for hypertensive heart disease 
with marked enlargement of the heart, confirmed by X-ray, or 
the apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic pressure 120 or more, which may later 
have been reduced, dyspnea on exertion, more than light 
manual labor is precluded.  38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1997).

Under the amended Diagnostic Code 7101, hypertensive vascular 
disease manifested by diastolic pressure readings 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, warrants a 10 
percent rating.  Diastolic pressure readings predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).

Under the newly revised criteria for Diagnostic Code 7007, 
hypertensive heart disease, a 10 percent evaluation is 
assigned for workload greater than 7 METs but not greater 
than 10 METs which results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication required.  A 
30 percent evaluation is warranted where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

It is apparent from the above discussion, that the appellant 
has been on continuous medication for his hypertension.  
Therefore, under the new Diagnostic Code 7101, the appellant 
would be assigned a 10 percent evaluation, if the 
hypertension were service-connected.  He would also be 
assigned a 10 percent evaluation under the old provision, if 
a history of diastolic blood pressure predominately 100 or 
more were shown.  Thus, the evidence of record must show some 
increase in disability above that level in order to 
demonstrate aggravation.  However, the evidence of record 
shows the appellant's blood pressure to have been under good 
control for a number of years, as evidenced by the blood 
pressure readings of record and the appellant's statement 
that his blood pressure usually runs 120/80.  There is no 
clinical evidence of record demonstrating any enlargement of 
the heart.

While it is true that the appellant does occasionally 
experience increased blood pressure, there is no evidence of 
record that indicates that such episodes of increased blood 
pressure, whether caused by the service-connected tinnitus or 
by some other incident of everyday life, have resulted in 
additional disability (that is, that the hypertension has 
been aggravated).  The evidence of record reveals only 
transient elevations in blood pressure, not an increase in 
the level of disability attributable to hypertension.  These 
temporary exacerbations do not demonstrate increase in the 
underlying pathology such as to demonstrate aggravation.  See 
e.g. Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The Board 
therefore cannot find that the appellant has suffered an 
aggravation of his hypertension that is etiologically related 
to, i.e., that it caused by, his service-connected tinnitus.  
The Board concludes, therefore, that the preponderance of the 
evidence does not support the finding, in the sense that 
Allen represents, of a nexus between the alleged aggravation 
of hypertension and the service-connected tinnitus.

Finally, the Board notes that the appellant has presented his 
own statements regarding the existence of aggravation of his 
current hypertension that is etiologically related to his 
tinnitus.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his hypertension, or its etiologic relationship to his 
service-connected tinnitus.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of 
aggravation or a nexus between current complaints and his 
service-connected tinnitus.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).


ORDER

Entitlement to service connection for aggravation of the 
appellant's non-service-connected hypertension secondary to 
his service-connected tinnitus is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

